Citation Nr: 1725907	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a respiratory disability, to include pneumonia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Board remanded the claim for additional development.  The case has been reassigned to the undersigned.  [The March 2015 Board decision also remanded an appeal seeking service connection for an acquired psychiatric disability.  An interim (February 2016) rating decision granted service connection for a depressive disorder, and that matter is no longer before the Board.] 


FINDING OF FACT

The Veteran died in May 2017, before the Board promulgated a decision on the appeal seeking service connection for a respiratory disability.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the appeal seeking service connection for a respiratory disability at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, a copy of a death certificate received in May 2017 shows the Veteran died in May 2017, during the pendency of the appeal seeking service connection for a respiratory disability.  As there is no evidence to the contrary, the Board accepts the copy of the death certificate as proof of the Veteran's death before the Board promulgated a decision on the appeal seeking service connection for a respiratory disability.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal seeking service connection for a respiratory disability is dismissed.




		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


